DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as being 
unpatentable over Kamura et al (US 2016/0372528) in view of Xu et al (US 2018/0190712).
Regarding claim 1, Kamura (Fig. 21) discloses a display device, comprising: a substrate 21; a light-emitting element 26 (rightmost 26) disposed on the substrate; a first wavelength conversion element 14 ([0403]) disposed on the substrate; another light-emitting element 26 (center 26) disposed on the substrate; a second wavelength conversion element 15 ([0403]) disposed on the substrate; and a passivation layer (corresponding to the combination of elements 11 and 13, ([0123]) and [0142], see annotations in Fig. 21 reproduced below), wherein the first wavelength conversion element 14 is disposed between the light-emitting element 26 and the passivation layer (11, 13), the second wavelength conversion element 15 is disposed between the another light-emitting element 26 and the passivation layer (11, 13), the passivation 
[AltContent: arrow][AltContent: textbox (Isolation structure)][AltContent: connector][AltContent: ][AltContent: textbox (Passivation layer)]     
    PNG
    media_image1.png
    356
    402
    media_image1.png
    Greyscale


Kamura discloses the light emitting element 26 and another light-emitting element 26 each including a first semiconductor layer (i.e., electron transporting, electron injection, etc. [0254]) and a light emitting layer ([0254]), but does not disclose the light emitting layer being a multiple quantum well layer and the light- emitting element 26 and the another light-emitting element 26 sharing the first semiconductor layer.
However, Xu (Figs. 1 and 3) teaches a display device comprising: a light- emitting element and the another light-emitting element each including a first semiconductor layer 3 ([0021]) and a light emitting layer 211, the light emitting layer 211 
Accordingly, it would have been obvious to modify the device of Kamura by using a multiple quantum well layer for a light emitting layer of the light-emitting elements because such quantum well layer is well known and commonly used in the art for providing low threshold current density and excellent temperature. it also would have been obvious to have the light- emitting element and the another light-emitting element of Kamura either sharing (as taught by Xu) or not sharing a first semiconductor layer of the light emitting layer because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claims 3 and 7-10, Kamura (Fig. 21) further discloses: an isolation structure 13 (see annotations in Fig. 21 reproduced above) disposed between the first wavelength conversion element 14 and the second wavelength conversion element 15; the passivation layer (11, 13) comprises a first portion 11 corresponding to the first wavelength conversion element 14 and a second portion 13 corresponding to the second wavelength conversion element 15, and a thickness of the first portion 11 and a thickness of the second portion 13 are different; a color of light (i.e., red, [0403]) passing through the first wavelength conversion element 14 and a color of light (i.e., green, [0403]) passing through the second wavelength conversion element  15 are different; a driving layer 23 electrically connected to the light-emitting element 26; and the isolation 
Regarding claim 6, Kamura does not disclose a thickness of the first wavelength conversion element and a thickness of the second wavelength conversion element are different.
However, Kamura further discloses that the thicknesses of the first and second wavelength conversion elements can be optimized for improving light-emitting efficiency and avoiding being excessively thickened ([0192]).  Accordingly, it would have been obvious to form a thickness of the first wavelength conversion element and a thickness of the second wavelength conversion element being different according to the requirements of the light-emitting efficiencies and the thicknesses which are desired for the first and second wavelength conversion elements.
Regarding claim 11, Xu (Figs. 1 and 3) further teaches the light- emitting element further comprises a second semiconductor layer 212, the another light- emitting element further comprises a third semiconductor layer 212, but Xu does not disclose the second semiconductor layer has a length different from that of the third semiconductor layer.
However, it would have been obvious to the skilled in the art before the effective filing date of the invention to try all possible lengths, i.e. to make the second
semiconductor layer to have a length different from that of the third semiconductor layer according to the requirements of the colors and light-emitting efficiencies which are desired for the second and third semiconductor layers and because as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Claims 1, 3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0340655) in view of Xu et al (US 2018/0190712).
Regarding claim 1, Lee (Fig. 1) discloses a display device, comprising: a substrate 110; a light-emitting element 140A disposed on the substrate; a first wavelength conversion element 193A ([0059]) disposed on the substrate; another light-emitting element 140A disposed on the substrate; a second wavelength conversion element 192A ([0059]) disposed on the substrate; and a passivation layer (corresponding to the combination of 115A and 170A,  ([0057]) and [0062]), wherein the first wavelength conversion element 193A is disposed between the light-emitting element 140A and the passivation layer (115A, 170A), the second wavelength conversion element 192A is disposed between the another light-emitting element 140A and the passivation layer (115A, 170A), and the light- emitting element and the another light-emitting element 140A share an light emission layer 144A ([0053]), the passivation layer (115A, 170A) covers a sidewall of the first wavelength conversion element 193A and a light emitted from the light-emitting element passes through the first wavelength conversion element 193A and the passivation layer (115A, 170A) ([0050]).
Lee does not specifically disclose that the light emission layer 144A including a first semiconductor layer and a multiple quantum layer.
However, Xu (Figs. 1 and 3) teaches a display device comprising a light- emitting element and another light-emitting element each comprising a light emission layer including a first semiconductor layer 3 ([0021]) and a multiple quantum well layer 
Regarding claims 3 and 8-10, Lee (Fig. 1) further discloses: an isolation structure 195A ([0061]) disposed between the first wavelength conversion element 193A and the second wavelength conversion element 192A; a color of light (i.e., blue, [0059]) passing through the first wavelength conversion element 193A and a color of light (i.e., green, [0059]) passing through the second wavelength conversion element 192A are different; a driving layer 131A (i.e., TFT) electrically connected to the light-emitting element 140A; and the isolation structures 195A directly contacts the first wavelength conversion element 193A and the second wavelength conversion element 192A.
Regarding claim 6, Lee does not disclose a thickness of the first wavelength conversion element and a thickness of the second wavelength conversion element are different.
However, it would have been obvious to form a thickness of the first wavelength conversion element and a thickness of the second wavelength conversion element of Lee being different according to the requirements of the light-emitting efficiencies and the thicknesses which are desired for the first and second wavelength conversion elements.
Regarding claim 7, if the combination of layers 170A ([0062]) and 115A in Fig. 1 of Lee is interpreted as a passivation layer, then Lee further teaches the 
Regarding claim 11, Xu (Figs. 1 and 3) further teaches the light- emitting element further comprises a second semiconductor layer 212, the another light- emitting element further comprises a third semiconductor layer 212, but Xu does not disclose the second semiconductor layer has a length different from that of the third semiconductor layer.
However, it would have been obvious to the skilled in the art before the effective filing date of the invention to try all possible lengths, i.e. to make the second
semiconductor layer to have a length different from that of the third semiconductor layer according to the requirements of the colors and light-emitting efficiencies which are desired for the second and third semiconductor layers and because as set forth in KSR. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose a distance between a top surface of the first semiconductor layer and a surface of the substrate defined as a first distance, a 
Claim 12 is allowed.
The prior art of record fails to disclose a distance between a top surface of the first semiconductor layer and a surface of the substrate defined as a first distance, a distance between a bottom surface of the isolation structure and the surface of the substrate defined as a second distance, the first distance is greater than the second distance, and the second distance is greater than zero.
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
Rejection under Kamura et al
Applicant (pages 6-7 of remark) argues that Fig. 21 of Kamura does not suggest “the passivation layer covers a sidewall of the first wavelength conversion element” as recited in claim 1 because the passivation layer 11 is merely disposed on the first wavelength conversion element 14.
This argument is moot because in the new ground of rejection, the combination of elements 11 and 13 is interpreted as “the passivation layer” as claimed (see annotation of Fig. 21 reproduced above).  Therefore, Fig. 21 of Kamura does suggest the passivation layer (11, 13) covering a sidewall of the first wavelength conversion element 14 as claimed.

Rejection under Lee et al 
Applicant (page 8 of remark) argues that Fig. 1a of Lee does not suggest “the passivation layer covers a sidewall of the first wavelength conversion element” as recited in claim 1 because the passivation layer 115A is merely disposed on the first wavelength conversion element 193A.
This argument is moot because in the new ground of rejection, the combination of elements 115A and 170A is interpreted as “the passivation layer” as claimed.  Therefore, Fig. 1a of Lee does suggest the passivation layer (115A, 170A) covering a sidewall of the first wavelength conversion element 193A as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817